Motion granted only to the extent of enlarging the time of the appellant to procure the record on appeal and appellant’s points up to and including March 29, 1960, with notice of argument for the May 1960 Term of this court. The respondent’s points are to be served and filed on or before April 14, 1960. The three orders of this court entered February 4, 1960 are modified accordingly, and the stay contained in the order to show cause, dated March 2, 1960, is continued. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.